

114 S2458 IS: Visa Waiver Program Improvement and Terrorist Travel Prevention Act of 2015
U.S. Senate
2016-01-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 2458IN THE SENATE OF THE UNITED STATESJanuary 20, 2016Mr. Cardin introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo amend section 217(a)(12) of the Immigration and Nationality Act, relating to the restriction of
			 the use of the Visa Waiver Program for aliens who travel to certain
			 countries.
	
 1.Visa Waiver Program restrictionSection 217(a)(12) of the Immigration and Nationality Act (8 U.S.C. 1187(a)(12)) is amended— (1)in subparagraph (A)—
 (A)in clause (i)(III), by striking designated by the Secretary of Homeland Security and inserting designated jointly by the Secretary of Homeland Security and the Secretary of State; and (B)in clause (ii)(III)—
 (i)by inserting jointly after designated; and (ii)by inserting and the Secretary of State after Homeland Security;
 (2)in subparagraph (B)— (A)in clause (i), by striking or at the end;
 (B)in clause (ii), by striking the period at the end and inserting ; or; and (C)by adding at the end the following:
					
 (iii)in order to perform official duties as an employee of an international organization.; (3)in subparagraph (C)—
 (A)by striking Secretary of Homeland Security and inserting President; and (B)by striking the Secretary and inserting the President; and
 (4)in subparagraph (D)— (A)in clause (i), by striking , in consultation with the Secretary of State and and inserting and the Secretary of State, in consultation with;
 (B)in clause (ii), by striking the Secretary and inserting the Secretary of Homeland Security and the Secretary of State; and (C)in clause (iii), by striking the Secretary and inserting the Secretary of Homeland Security and the Secretary of State.
				2.Phase-in of new requirements
 (a)In generalExcept as provided in subsection (b), the amendments made by section 203 of the Visa Waiver Program Improvement and Terrorist Travel Prevention Act of 2015 shall take effect on the date that is 180 days after the date of the enactment of such Act. (b)ExtensionThe Secretary of Homeland Security or the Secretary of State may waive the application of section 217(a)(12) of the Immigration and Nationality Act, as added by section 203 of the Visa Waiver Program Improvement and Terrorist Travel Prevention Act of 2015, for a period of up to 90 days, if either Secretary determines that such waiver is in the national security interests of the United States.
 3.SunsetSection 217(a)(12) of the Immigration and Nationality Act (8 U.S.C. 1187(a)(12)) shall be repealed on December 18, 2020.